 
 
I 
108th CONGRESS 2d Session 
H. R. 5178 
IN THE HOUSE OF REPRESENTATIVES 
 
September 29, 2004 
Mr. Moran of Virginia introduced the following bill; which was referred to the Committee on Transportation and Infrastructure 
 
A BILL 
To direct the Secretary of Transportation to carry out a pilot program to improve the security of State drivers’ licenses and identification cards, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Driver’s License Improvement and Security Act of 2004. 
2.FindingsCongress finds the following: 
(1)The terrorist attacks of September 11, 2001, illuminated many flaws in the Nation’s domestic security, especially in its identification system. 
(2)Drivers’ licenses and identification cards issued by States have become the favored form of identity verification in the United States and are used by government agencies and private entities alike. 
(3)Inconsistent requirements between the States for initial identity verification and insufficient verification of identity documents have made the identification systems of States a prime target for fraud and identity theft. 
(4)Different designs on drivers’ licenses and identification cards issued by States have created a market, including sales on the Internet, for fake cards that look real to those who are unfamiliar with the official designs. 
(5)The use of new technologies will improve the security of State identification systems. 
(6)Identification card technologies that accommodate other government and private applications create a Federal benefit that justifies Federal assistance. 
(7)Improving the security of drivers’ licenses and identification cards issued by the States will eliminate multiple licensing of individuals who commit fraud, impede the purchase of alcohol and tobacco products by underage individuals, and severely reduce identity theft. 
(8)The report of the Markle Foundation Task Force on National Security in the Information Age, published in December 2003, recommended that the Federal Government develop standards for State drivers’ licenses and identification cards and examine the application of smart card and biometric information technologies to such drivers’ licenses and identification cards. 
(9)The Final Report of the National Commission on Terrorist Attacks Upon the United States (also known as the 9/11 Commission) described the potential for biometric identifiers in reducing identity fraud and specifically recommended that the Federal Government set standards for the issuance of drivers’ licenses. 
3.State driver’s license and identification card pilot programs 
(a)DefinitionsIn this section, the following definitions apply: 
(1)Driver’s licenseThe term driver’s license means a license issued by the motor vehicle agency of a State to an individual that authorizes the individual to operate a motor vehicle on highways. 
(2)Identification cardThe term identification card means an identification card issued by the motor vehicle agency of a State to an individual. 
(3)Participating stateThe term participating State means a State that is participating in the pilot program established under this section. 
(4)SecretaryThe term Secretary means the Secretary of Transportation. 
(b)Establishment of voluntary pilot program 
(1)In generalThe Secretary shall carry out a pilot program to assist States in developing and implementing a driver’s license and identification card program that meets the requirements of this section. 
(2)ApplicationsIn order to be eligible to participate in the pilot program, a State shall submit to the Secretary an application in such form and containing such information as the Secretary may require. 
(3)Number of participating statesThe Secretary may select not more than 6 States for participation in the pilot program. 
(c)State driver’s license and identification card programsIn order to be eligible to participate in the pilot program, a State shall provide assurances satisfactory to the Secretary that the State will develop and implement a driver’s license and identification card program under which the State meets the following requirements: 
(1)Computer chips in drivers’ licenses and id cards 
(A)In generalA participating State shall embed a computer chip in each new or renewed driver’s license or identification card issued by the State. 
(B)Requirements for computer chipsA computer chip embedded in a driver’s license or identification card under this paragraph shall— 
(i)contain, in electronic form, all text data written on the license or card; 
(ii)contain encoded biometric data matching the holder of the license or card; 
(iii)contain encryption and security software or hardware (or both) that prevents access to data stored on the chip without the express consent of the individual to whom the data applies, other than access by a Federal, State, or local agency (including a court or law enforcement agency) in carrying out its functions, or by a private entity acting on behalf of a Federal, State, or local agency in carrying out its functions; 
(iv)accept data or software written to the license or card by non-governmental devices if the data transfer is authorized by the holder of the license or card; and 
(v)conform to any other standards issued by Secretary. 
(2)Biometric data 
(A)In generalA participating State shall obtain biometric data for the identification of each individual to whom the State issues a new or renewed driver’s license or identification card and shall maintain such data. 
(B)Requirement for biometric dataBiometric data obtained by a State under this paragraph shall be of a type that can be matched to the license or card holder only with the express cooperation of the license or card holder. 
(3)Participation in linking of databases 
(A)In generalA participating State shall participate in a program to link State motor vehicle databases in order to provide electronic access by a State to information contained in the motor vehicle databases of other States. Such program shall be established by the Secretary, subject to the consultation requirements contained in subsection (d)(3). 
(B)Requirements for informationA motor vehicle database of a participating State shall contain, at a minimum, the following information: 
(i)All data fields printed on drivers’ licenses and identification cards issued by the State, other than the encoded biometric data stored on such licenses and cards under paragraph (1). 
(ii)Biometric data obtained under paragraph (2) from each individual to whom the State issues a new or renewed driver’s license or identification card. 
(iii)Motor vehicle drivers’ histories, including motor vehicle violations, suspensions, and points on licenses. 
(4)Tamper-resistant security featuresA participating State shall include on each new or renewed driver’s license or identification card issued by the State, multiple tamper-resistant security features or optical image layers, such as biometric scans, barcodes, 3D, flip, or motion imaging, to assist in visual verification that the license or card is valid. 
(5)DocumentationA participating State shall adopt and implement procedures for accurately documenting the identity and residence of an individual before issuing a driver’s license or identification card to the individual. 
(d)Guidelines 
(1)In generalNot later than 2 years after the date of enactment of this section, the Secretary shall issue guidelines to assist participating States in complying with the requirements of subsection (c). 
(2)ContentsThe guidelines issued under this subsection shall contain, at a minimum, the following: 
(A)Standards for the computer chip technology required for compliance with subsection (c)(1), including— 
(i)standards to ensure interoperability and the ability to store multiple applications created by government agencies and private entities and transmitted to the license or card with the express consent of the license or card holder; and 
(ii)standards for the encoded biometric data that must be contained on each computer chip and requirements to ensure that such biometric data will be used only for matching the license or card to the presenter. 
(B)Standards for biometric data to be obtained from applicants for new or renewed State drivers’ licenses and identification cards under subsection (c)(2) and standards for maintaining such data. 
(C)Standards for linking State motor vehicle databases under subsection (c)(3) and standards for the information to be contained in the databases. 
(D)Standards for security features or optical image layers to be placed on State drivers’ licenses and identification cards under subsection (c)(4). 
(E)Standards for documentation of the identity and residence of an individual under subsection (c)(5), including a list of acceptable documents for establishing the identity and residence of an individual and procedures for verifying the authenticity of the documents. 
(F)Standards for a numbering system for State drivers’ licenses and identification cards that prevents duplication between States and does not make use of the license or card holder’s social security number. 
(3)ConsultationGuidelines issued by the Secretary under this subsection shall be developed in consultation with the American Association of Motor Vehicle Administrators, the General Services Administration, and the National Institute of Standards and Technology. 
(4)Administrative proceduresThe Secretary may issue guidelines under this subsection without regard to subchapter II of chapter 5 of title 5, United States Code. 
(e)Grants 
(1)In generalThe Secretary may make grants to each participating State to assist the State in developing and implementing a driver’s license and identification card program that meets the requirements of subsections (b) and (c).  
(2)Federal shareThe Federal share of the cost of activities funded using amounts from a grant received by a State under this subsection shall be 100 percent or a lesser percentage determined by the Secretary. 
(3)Reports— 
(A)State reportsThe Secretary shall require a State that receives a grant under this subsection to submit to the Secretary a report on the activities carried out by the State using amounts from the grant. 
(B)Report to congressNot later than one year after the date on which the Secretary first makes grants under the pilot program, the Secretary shall transmit to Congress a report on the results of the program, including an assessment of the technology, reliability, effectiveness, and cost of the driver’s license and identification card programs of participating States. 
(f)Authorization of appropriationsThere is authorized to be appropriated $100,000,000 to carry out this section. Such sums shall remain available until expended.   
4.National Institute of Standards and Technology 
(a)StudyThe Director of the National Institute of Standards and Technology, in consultation with the States and the American Association of Motor Vehicle Administrators, shall conduct a study of on-card biometric technologies to determine which technology is most effective and usable for purposes of the pilot program established under section 3. 
(b)DeterminationsIn conducting the study, the Director shall shall determine— 
(1)what type of biometric identifier, or combination of biometric identifiers, when captured and stored on the card in the form of a numeric algorithm is least prone to error; and 
(2)what combination of technologies and information sharing arrangements will prevent individuals from possessing multiple concurrent State drivers’ licenses or identification cards. 
(c)ReportNot later than 1 year after the date of enactment of this Act, the Director shall submit to the Secretary of Transportation a report on the results of the study. 
(d)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this section. 
 
